Citation Nr: 1128142	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-32 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than December 1, 2006 for the grant of nonservice-connected disability pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965 and from June 1965 to June 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted the Veteran nonservice-connected disability pension benefits with an effective date of December 1, 2006.  The Veteran filed a timely July 2007 Notice of Disagreement in which he argued that the effective date for his NSC pension benefits should have been in August 2004.

The Veteran testified at a May 2011 Central Office hearing held at the Board's offices in Washington, D.C.  This matter now comes before the Board for its appellate consideration.


FINDING OF FACT

A claim for entitlement to nonservice-connected disability pension benefits was not received by VA before November 21, 2006.


CONCLUSION OF LAW

The criteria for an effective date of November 21, 2006, but no earlier, for the grant of entitlement to nonservice-connected disability pension benefits, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2010); 38 C.F.R. §§ 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The issue on appeal arises from a notice of disagreement with an initial decision which granted pension benefits.  In this case, the Veteran's filing of a Notice of Disagreement with the effective date assigned for the award of pension benefits does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's obligation to advise the Veteran of the evidence and information that is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  In this case, upon receipt of the Veteran's July 2007 Notice of Disagreement, the RO issued a November 2007 notice letter to the Veteran which explained that an effective date is assigned where VA benefits are awarded.  Dingess, 19 Vet. App. 473.  The letter also explained the relevant law which governs how an effective date for the award of benefits is determined.   Thus, because the notice letter that was provided to the Veteran was legally sufficient, VA's duty to notify in this case has been satisfied.

Additionally, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, and lay statements have been associated with the record.  The Veteran's VA treatment records have also been obtained and associated with the record.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Earlier Effective Date for Nonservice-Connected Pension

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service- connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

In this case, a claim for entitlement to nonservice-connected disability pension benefits was received by the RO on November 21, 2006.  A March 2007 decision letter granted the Veteran's claim for entitlement to nonservice-connected disability pension benefits and established an effective date of December 1, 2006.

Through allegations made in his July 2007 Notice of Disagreement, April 2008 statement, October 2008 substantive appeal, and through his May 2011 Central Office hearing testimony, the Veteran essentially asserts that the award of nonservice-connected disability pension benefits should be effective from August 2004, or alternatively, January 2005.  In support of his assertion, he contends that he had initially filed his claim for nonservice-connected disability pension benefits in August 2004.  The Veteran, however, was unable to recall a specific date on which he purportedly filed his August 2004 claim.  He further stated that after he received no response from VA to his purported August 2004 claim, he then re-filed his claim in January 2005.  Upon efforts to follow-up with the Roanoke RO, the Veteran states that he was advised that his claim "was probably still pending."  The Veteran is unable to provide the name of the person who assisted him at that time.  After a lengthy period of inactivity on his purported claim, the Veteran states that an application for nonservice-connected disability pension benefits was mailed to the Veteran in November 2006, at which time he was also put in touch with a "Ms. Anderson" at the Roanoke RO.  According to the Veteran, he was advised by Ms. Anderson that his claim had "somehow slipped through the cracks."  The Veteran states that he subsequently re-filed his claim at that time.  Interestingly, in his Central Office hearing testimony, the Veteran appeared to indicate that his intention in filing documentation in August 2004 was to secure VA medical assistance and not nonservice-connected pension benefits.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence received by VA prior to the Veteran's November 21, 2006 claim for nonservice-connected pension disability benefits, the Board finds that no communication from the Veteran was received by VA which indicates any intention to apply for nonservice- connected disability pension benefits.  In this regard, there is simply no documentation of any communication between the Veteran and VA concerning nonservice-connected disability pension benefits, either in writing or by telephone.  In fact, the Veteran's November 21, 2006 claim is the earliest documented communication of any kind from the Veteran.

The Board notes that a benefit sought need not be requested in specific language.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Rather, the benefit sought must be identified in such a manner as to reflect an intent by the veteran to file a claim for the particular benefit sought.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  Nonetheless, in the absence of evidence of any claim having been filed before November 21, 2006, the Board cannot find that the Veteran expressed to VA any intention to file a claim for the award of nonservice-connected disability pension benefits prior to November 21, 2006.  Moreover, given the Veteran's admission that his purported August 2004 claim was not filed for the purpose of seeking nonservice-connected disability pension benefits, even if the Board were to accept that some type of claim had been filed at that time or in January 2005, the evidence in this case appears to cast doubt upon the Veteran's inconsistent assertion that he filed a claim for nonservice-connected disability pension benefits at either of those times.

In sum, the claims folder contains no statements or evidence dated prior to November 21, 2006 that could be reasonably construed as a formal or informal claim for nonservice-connected disability pension benefits.  Accordingly, there is no basis for granting an earlier effective date based on the receipt of a formal or informal claim prior to November 21, 2006.  In this vein, however, the Board notes that the effective date of December 1, 2006 was incorrectly assigned.  Rather, the proper effective date for the award of the Veteran's nonservice-connected disability pension benefits should be November 21, 2006.  Although this claim is granted to that extent, the Board finds no basis to provide an effective date that is any earlier.


ORDER

Entitlement to an effective date of November 21, 2006 for the grant of nonservice-connected disability pension benefits is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


